DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 July 2022 has been entered.
Status of Claims
This action is in reply to the amendment and response filed on 25 July 2022.
Claims 1-2, 5, 11, 13, 16, and 20 have been amended and are hereby entered.
Claim 3 has been cancelled
Claims 1-2, and 4-22 are currently pending and have been examined. 

	Response to Arguments and Amendments
Claim Objections
Claims 5 and 16 were objected to for informalities.  Applicant’s amendments to claims 5 and 16 have overcome the claim objectiosn.  Accordingly, the objection to claims 5 and 16 has been hereby withdrawn.  
Claim Rejections - 35 USC § 112
Claims 1-22 were rejected under 35 USC § 112(a) as failing to comply with the written description requirement.  Applicant’s arguments, see page 6, filed 25 July 2022, with respect to the 35 USC § 112(a) have been fully considered and are persuasive.  Accordingly, the rejection of claims 1-22 under 35 USC § 112(a) has been withdrawn. 
 Claims 1-22 were rejected under 35 USC § 112(b).  Applicant's arguments, see page 6-7 and filed 25 July 2022 have been fully considered and are persuasive.  Accordingly, the rejection of claims 1-22 under 35 USC § 112(b) has been withdrawn.   
Claim Rejections - 35 USC § 102 and 103
Applicant's arguments filed 25 July 2022 have been fully considered but they are not persuasive. Applicant argues that Sant teaches “a data stream of a plurality of waypoint definitions”.  The Examiner agrees, but also notes that Sant teaches that waypoints can be uploaded at any rate and any number of them “though in some embodiments some limitations may be imposed by buffer size or other memory constraints” and “Because the mission generator and mission follower operated independently (e.g. asynchronously…) and are not affected by the rate at which the waypoints are received.”  See Sant ¶¶ 51 and 52.  
While not explicitly argued, the examiner notes that a new grounds of rejection has been applied to claims in view of the amendment (though the reference was previously cited and relied upon for the same feature).  The examiner relies upon Mong to teach wherein the first navigation computing device is configured to schedule on a best-effort schedule (see rejection below).  
Applicant also argues that Sant teaches that the commands may be calculated at a regular frequency.  The examiner agrees, and relies upon this recitation only to read on the limitation that “the steering commands are generated at a periodic rate”.  
The Applicant does not provide a specific argument with respect to claim 20, however, a new grounds of rejection has been applied to these claims as well which addresses the newly added limitations.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 62/731698, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The provisional application does not disclose a First-In-First-Out queue (as claimed in at least claims 7-9). The provisional application does not disclose a time partitioned operating system (as claimed at least in claim 18, 19). Further, while the provisional application discloses that the first computing device may be a non-real time computer.  The provisional does not disclose that the first navigation computing device is configured to generate the geo-location waypoints for a path in a non-real time domain (as generally claimed by claim 1, 13, and 20, and their dependent claims).   Accordingly, claims 1-22 are not entitled to the benefit of the prior application. 

Claim Interpretation
Claim 1 and claim 13 recite “the first navigation computing device is configured to generate the time series of geo-location waypoints on a best-effort schedule controlled by buffering protocol communications indicating a current capacity of the input buffer”.  The instant application does not provide support for generating the time series of geo-location waypoints on a best-effort schedule controlled by buffer protocol communications indicating a current capacity of the input buffer.  Particularly, the examiner notes that claim 20, contradicts claims 1 and 13, in reciting that the waypoints are pushed (e.g. transmitted) on a best effort schedule.  Further, the first navigation device is described as transmitting the time series of geo-location waypoints by buffering protocol (see for example ¶23 “If input queue 105 in steering computer 103 is full, or steering computer 103 is busy, smart device 106 will hold-off transmitting additional waypoints 114 and wait before querying steering computer 103 again. This buffering protocol allows use of a low-cost shallow buffer depth for waypoint queue 105 in steering computer 103.”).  Finally, the examiner notes that the instant application does not further describe what is considered a “best-effort schedule” and the term only appears once in the specification (see ¶ 28).  Therefore, the examiner believes that the Applicant intended the term to be an art-recognized terminology, and interpreted accordingly.  The associated art-recognized meaning is related to transmittal of data, not the generation of data.  Accordingly, the examiner will interpret the term “generate” as used in claim 1, line 9 and claim 13, line 8 to be “transmit”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, and 4-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 and claim 13 recite “the first navigation computing device is configured to generate the time series of geo-location waypoints on a best-effort schedule controlled by buffering protocol communications indicating a current capacity of the input buffer”.  The instant application does not provide support for generating the time series of geo-location waypoints on a best-effort schedule controlled by buffer protocol communications indicating a current capacity of the input buffer.  Particularly, the examiner notes that claim 20, contradicts claims 1 and 13, in reciting that the waypoints are pushed (e.g. transmitted) on a best effort schedule.  Further, the first navigation device is described as transmitting the time series of geo-location waypoints by buffering protocol (see for example ¶23 “If input queue 105 in steering computer 103 is full, or steering computer 103 is busy, smart device 106 will hold-off transmitting additional waypoints 114 and wait before querying steering computer 103 again. This buffering protocol allows use of a low-cost shallow buffer depth for waypoint queue 105 in steering computer 103.”).  Finally, the examiner notes that the instant application does not further describe what is considered a “best-effort schedule” and the term only appears once in the specification (see ¶ 28).  Therefore, the examiner believes that the Applicant intended the term to be an art-recognized terminology, and interpreted accordingly.  The associated art-recognized meaning is related to transmittal of data, not the generation of data.  The examiner respectfully requests that Applicant provide support for this amendment and any subsequently provided amendment.  
Claims 2-12 and 14-19 depend from claim 1, and 13, respectively, and are similarly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, based on their dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4-8, 13, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sant et al. (US PG Pub. 2019/0332105, hereinafter "Sant") in view of Mong et al. (Pub. No.: US 2018/01237039 A1, hereinafter “Mong”).
With respect to claim 1, Sant discloses a system comprising:
a first navigation computing device (see at least Sant Fig. 1, client device 110) configured to, in a non-real time domain (see at least Sant, Fig. 5A, WP buffer 416), generate a time series (see at least Sant Fig. 5A and 5B, WP1,  WP1, WP2, WP3, WP4, shown received and executed sequentially and ¶46, “FIGS. 5A and 5B illustrate a sequence diagram of communication”) of geo-location waypoints for a path (see at least Sant ¶ 40; “As shown, in some embodiments, waypoints may be received from client device 110 via a remote control 111 and communication system 120A, 120B”). and
a second steering computing device (see at least Sant Fig. 1, FC 114 or alternatively, in some embodiments FC114 and Onboard computing device 112, See ¶38 “In some embodiments, the application processor 202, flight controller 114, and onboard computing device 112 can be implemented as separate devices (e.g., separate processors on separate circuit boards). Alternatively, one or more of the application processor 202, flight controller 114, and onboard computing device can be implemented as a single device, such as an SoC.”) including an input buffer (see at least Sant Fig. 1 WP Buffer 416 and/or Trajectory Buffer 420)  wherein the second computing device is configured to, in a real time domain, generate steering commands for steering a vehicle (see at least Sant Fig. 1, movable object 104, ¶¶ 23, 24 “Although the movable object 104 is described generally as an aircraft, this is not intended to be limiting, and any suitable type of movable object can be used… The movement mechanisms 116 can include one or more of rotors, propellers, blades, engines, motors, wheels, axles, magnets, nozzles, animals, or human beings.”) based on the geo-location waypoints in the input buffer (see at least Sant ¶ 32 “Flight controller 114 provides high speed, real time control of the movement mechanisms 116.”).
wherein the steering commands are generated at a period rate (see at least Sant ¶ 33 “In some embodiments, these commands may be calculated at a regular frequency (e.g., 50Hz)”) Flight controller 114 provides high speed, real time control of the movement mechanisms 116.”), and the first navigation computing device is configured to transmit the time series of geo-location waypoints by buffering protocol communications indicating a current capacity of the input buffer (see at least Sant Figure 5A which shows feedback 516 that mission is complete (and subsequently further waypoints being transmitted).  The examiner notes that the feedback that a mission is complete impacts the current capacity of the input buffer (e.g. one less item in the buffer), and thus, corresponds to Applicant’s recitation communications indicating a current capacity of the input buffer see also the accompanying paragraphs ¶¶ 51 and 52 “feedback 516 can be returned to the client device, the feedback may include current position, mission progress. etc.” and further discusses that waypoints can be uploaded at any rate and any number of them “though in some embodiments some limitations may be imposed by buffer size or other memory constraints” and “Because the mission generator and mission follower operated independently (e.g. asynchronously…) and are not affected by the rate at which the waypoints are received.  The examiner notes that while the communication in Sant is not described explicitly a “buffering protocol communication”, the instant application has not defined a “buffering protocol communication” beyond the  discussion of buffering protocol in ¶23, and indicates that buffering protocol includes holding off transmitting additional waypoints.  Accordingly, the description of Sant aligns with the Applicants discussion of buffering protocol.).
Sant does not explicitly teach wherein the first navigation computing device is configured to schedule on a best-effort schedule. However, this feature is taught by Mong (see at least Mong ¶106 As described above, the time sensitive communications may be communications with devices that need to be completed in a short period of time (e.g., within a designated period of time, such as thirty milliseconds) to ensure that the vehicle is safely controlled, while best effort and/or rate constrained communications may not need to be completed within such short periods of time. ¶316. Some signals are classified as time-critical traffic while other signals are classified as best effort traffic. The time-critical traffic can be data signals that need or are required to be communicated at or within designated periods of time to ensure the safe operation of a powered system, such as a rail vehicle (e.g., a locomotive), a mining vehicle (or other off-highway vehicle), a marine vessel, or the like. The best effort traffic includes data signals that are not required to ensure the safe operation of the powered system, but that are communicated for other purposes (e.g., monitoring operation of components of the powered system).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sant with the aforementioned features of Mong to allow for efficient schedule of communication allowing time sensitive communications for safety to be transmitted in a timely manner (see at least Mong ¶9 “Additionally, some scheduling systems generate schedules that assume fixed communication paths through the TSN. This can result in inefficient and/or ineffective schedules for communications. As a result, some time sensitive communications may not reach addressed recipients (e.g., readers) in time and/or an unnecessarily reduced amount of bandwidth may be available for use by non-time sensitive communications, such as rate constrained communications and “best effort” communications.)
With respect to claim 2, the combination of Sant and Mong teach wherein the first navigation computing device is configure to run path planning software on the best-effort schedule (see at least Mong ¶106 As described above, the time sensitive communications may be communications with devices that need to be completed in a short period of time (e.g., within a designated period of time, such as thirty milliseconds) to ensure that the vehicle is safely controlled, while best effort and/or rate constrained communications may not need to be completed within such short periods of time. ¶316. Some signals are classified as time-critical traffic while other signals are classified as best effort traffic. The time-critical traffic can be data signals that need or are required to be communicated at or within designated periods of time to ensure the safe operation of a powered system, such as a rail vehicle (e.g., a locomotive), a mining vehicle (or other off-highway vehicle), a marine vessel, or the like. The best effort traffic includes data signals that are not required to ensure the safe operation of the powered system, but that are communicated for other purposes (e.g., monitoring operation of components of the powered system). 
With respect to claim 4, the combination of Sant and Mong teach the system of claim 1, wherein the first navigation computing device operates on a handheld smart device and the second steering computing device operates on a dedicated vehicle steering control system coupled to a steering actuator that steers the vehicle based on the steering commands (see at least Sant, ¶21 “As shown in FIG. 1, the client device 110 can be a portable personal computing device, a smart phone, a remote control, a wearable computer, virtual reality/augmented reality system, and/or a personal computer” and ¶ 25 “In some embodiments, the movement mechanisms 116 can enable the movable object 104 to take off vertically from a surface or land vertically on a surface without requiring any horizontal movement of the movable object 104 … One or more of the movement mechanisms 104 may be controlled independently of the other movement mechanisms, for example by application 102. Alternatively, the movement mechanisms 116 can be configured to be controlled simultaneously. For example, the movable object 104 can have multiple horizontally oriented rotors that can provide lift and/or thrust to the movable object. The multiple horizontally oriented rotors can be actuated to provide vertical takeoff, vertical landing, and hovering capabilities to the movable object 104. In some embodiments, one or more of the horizontally oriented rotors may spin in a clockwise direction, while one or more of the horizontally rotors may spin in a counterclockwise direction… As discussed further herein, a controller, such as flight controller 114, can send movement commands to the movement mechanisms 116 to control the movement of movable object 104. These movement commands may be based on and/or derived from instructions received from client device 110, onboard computing device 112, or other entity.”).
With respect to claim 5, the combination of Sant and Mong teach the system of claim 1, wherein where first navigation computing device transmits the geo-location waypoints to the input buffer over a wireless network (see at least Sant ¶22 “In accordance with various embodiments of the present invention, the communication link 106 can be (part of) a network, which is based on various wireless technologies, such as the WiFi, Bluetooth, 3G/4G, and other radio frequency technologies.”).
With respect to claim 6, the combination of Sant and Mong teach the system of claim 1, wherein the first navigation computing device transmits the geo-location waypoints in batches to the input buffer in the second steering computing device (see at least Sant ¶¶ 41 and 47 “The waypoints may be configured individually or in batches.” “The waypoints may be transferred one at a time, or in a batch event, or in multiple batches optionally separated by intervals. For missions when all waypoints are not known in advance, definitions for future waypoints may be received by the onboard data manager from a client device while current waypoints are being executed by the onboard data manager and the movable object (e.g., waypoint streaming)”).
With respect to claim 7, the combination of Sant and Mong teach the system of claim 1, wherein the second steering computing device uses the input buffer as a First-In-First-Out queue for processing the geo-location waypoints (See at least Sant ¶52 “As shown in FIG. 5A, additional waypoints 3-N may be streamed at 522-432 and added to waypoint buffer 416. As shown in FIG. 5B, and as discussed above, mission generator 406 may then begin generating movement commands to navigate the movable object from waypoint 1 to waypoint 3, waypoint 3 to waypoint 4, and waypoint 4 to waypoint N. As the trajectory data is generated 533, 535, 537, the trajectory data can be streamed 534, 536, 538 to mission follower 408 and added to trajectory buffer 420.”)
With respect to claim 8, the combination of Sant and Mong teach the system of claim 7, wherein the second steering computing device is configured to send status messages to the first navigation computing device indicating when the First-In-First-Out queue is ready to accept additional geo- location waypoints (See at least Sant ¶51 and Fig 5A “Feedback 516 can be returned to the client device, the feedback may include current position, mission progress, etc. Once the movable object is determined to have reached a waypoint, or within a configurable distance of the waypoint, the action defined in the waypoint definition can be performed 518. Action feedback 520 may then be returned to client 110. The action feedback may indicate whether the action has been successfully completed and/or may include action data, such as images or video data. In some embodiments, when an action is performed, a callback function may be executed to a user OS package where a custom action is defined.”).

With respect to claim 13, Sant discloses a method for steering a vehicle, comprising:
using a first program (see at least Sant Fig. 1, client device 110)  to, in a non-real time domain (see at least Sant, Fig. 5A, WP buffer 416), generate a time series of future geo-location waypoints  for a selected vehicle path (see at least Sant Fig. 5A and 5B, WP1,  WP1, WP2, WP3, WP4, shown received and executed sequentially and ¶46, “FIGS. 5A and 5B illustrate a sequence diagram of communication”)
and transmitting the geo-location waypoints over a communication channel to an asynchronous buffer (see at least Sant ¶ 40; “As shown, in some embodiments, waypoints may be received from client device 110 via a remote control 111 and communication system 120A, 120B”)); and
using a second program to (see at least Sant ¶38 and ¶93, “application processor”, “performed in, using, or with the assistance of…software...” and Fig. 1, FC 114 or alternatively, in some embodiments FC114 and Onboard computing device 112,  See ¶38 “In some embodiments, the application processor 202, flight controller 114, and onboard computing device 112 can be implemented as separate devices (e.g., separate processors on separate circuit boards). Alternatively, one or more of the application processor 202, flight controller 114, and onboard computing device can be implemented as a single device, such as an SoC.”), in a real time domain, generate steering commands for steering the vehicle (see at least Sant Fig. 1, movable object 104, ¶¶ 23, 24 “Although the movable object 104 is described generally as an aircraft, this is not intended to be limiting, and any suitable type of movable object can be used… The movement mechanisms 116 can include one or more of rotors, propellers, blades, engines, motors, wheels, axles, magnets, nozzles, animals, or human beings.”)  based on the geo-location waypoints in the asynchronous buffer (see at least Sant ¶ “Flight controller 114 provides high speed, real time control of the movement mechanisms 116.”).
wherein the steering commands are generated at a period rate (see at least Sant ¶ 33 “In some embodiments, these commands may be calculated at a regular frequency (e.g., 50Hz)”) Flight controller 114 provides high speed, real time control of the movement mechanisms 116.”), and the first navigation computing device is configured to transmit the time series of geo-location waypoints by buffering protocol communications indicating a current capacity of the input buffer (see at least Sant Figure 5A which shows feedback 516 that mission is complete (and subsequently further waypoints being transmitted).  The examiner notes that the feedback that a mission is complete impacts the current capacity of the input buffer (e.g. one less item in the buffer), and thus, corresponds to Applicant’s recitation communications indicating a current capacity of the input buffer see also the accompanying paragraphs ¶¶ 51 and 52 “feedback 516 can be returned to the client device, the feedback may include current position, mission progress. etc.” and further discusses that waypoints can be uploaded at any rate and any number of them “though in some embodiments some limitations may be imposed by buffer size or other memory constraints” and “Because the mission generator and mission follower operated independently (e.g. asynchronously…) and are not affected by the rate at which the waypoints are received.  The examiner notes that while the communication in Sant is not described explicitly a “buffering protocol communication”, the instant application has not defined a “buffering protocol communication” beyond the discussion of buffering protocol in ¶23, and indicates that buffering protocol includes holding off transmitting additional waypoints.  Accordingly, the description of Sant aligns with the Applicants discussion of buffering protocol.).
The examiner notes that Sant discloses that the client, flight controller, and onboard computing device can be performed with software (see at least Sant ¶38 and ¶93, “application processor”, “performed in, using, or with the assistance of…software...”).
Sant does not explicitly teach wherein the first navigation computing device is configured to schedule on a best-effort schedule. However, this feature is taught by Mong (see at least Mong ¶106 As described above, the time sensitive communications may be communications with devices that need to be completed in a short period of time (e.g., within a designated period of time, such as thirty milliseconds) to ensure that the vehicle is safely controlled, while best effort and/or rate constrained communications may not need to be completed within such short periods of time. ¶316. Some signals are classified as time-critical traffic while other signals are classified as best effort traffic. The time-critical traffic can be data signals that need or are required to be communicated at or within designated periods of time to ensure the safe operation of a powered system, such as a rail vehicle (e.g., a locomotive), a mining vehicle (or other off-highway vehicle), a marine vessel, or the like. The best effort traffic includes data signals that are not required to ensure the safe operation of the powered system, but that are communicated for other purposes (e.g., monitoring operation of components of the powered system).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sant with the aforementioned features of Mong to allow for efficient schedule of communication allowing time sensitive communications for safety to be transmitted in a timely manner (see at least Mong ¶9 “Additionally, some scheduling systems generate schedules that assume fixed communication paths through the TSN. This can result in inefficient and/or ineffective schedules for communications. As a result, some time sensitive communications may not reach addressed recipients (e.g., readers) in time and/or an unnecessarily reduced amount of bandwidth may be available for use by non-time sensitive communications, such as rate constrained communications and “best effort” communications.)
With respect to claim 15, the combination of Sant and Mong teach the method of claim 13, wherein a first computing device runs the first program to generate the geo-location waypoints and a second computing device runs the second program to generate the steering commands asynchronously from the generation of the geo-location waypoints (See at least Sant see at least Sant Fig. 1, client device 110 and Fig. 1, FC 114).
With respect to claim 16, the combination of Sant and Mong teach the method of claim 15, including wirelessly transmitting the geo-location waypoints over the communication channel (see at least Sant Figure 1, communication link 106) from the first computing device (see at least Sant Figure 1, client device 110) to the asynchronous buffer (see at least Sant Fig. 5A WP Buffer 416)  operating with the second computing device (Fig. 1, FC 114 or alternatively, in some embodiments FC114 and Onboard computing device 112).

Claim 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sant and Mong in view of Anderson et al. (Pub. No.: US 2020/0062365 A1, hereinafter “Anderson”).
With respect to claim 9, Sant and Mong discloses the system of claim 7, but do not explicitly disclose wherein the first navigation computing device includes an output buffer for storing the geo-location waypoints.  
Anderson discloses wherein the first navigation computing device is configured to operate the output buffer as a First-In-First-Out queue first buffering the geo-location waypoints and then transmitting the buffered geo-location waypoints to the second steering computing device (...the peripheral input device send a command to start a route, and provides the first point for control. The electronic controller begins navigation to this point using the go-to function, and broadcasts to the peripheral input device the control point, and the queued point, which is established on the first run as the same as the control point. The application running on the peripheral input device reads the control and queued points, and when they are detected as being equal, will send the next point, setting it up in the queue. See at least: p. [0209]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sant and Moby with the aforementioned features of Anderson because FIFO is a well-known queueing process that is easily implemented and has little overhead.  

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sant and Mong in view of Tuukkanen (Pub. No.: US 2016/0380914 A1).
With respect to claim 10, the combination of Sant and Mong teach the system of claim 1, including disclosing that the buffer may be reaching capacity (see at least Sant ¶52), but fails to explicitly teach wherein the second steering computing device is configured to send a first message to the first navigation computing device indicating the input buffer is approaching capacity for storing the geo-location waypoints, wherein the first message causes the first navigation computing device to stop sending additional geo-location waypoints until receiving a second continue transmitting message from the second steering computing device (See at least Tuukkanen ¶52 and 87 “the system 100 may cause a transfer of one or more items from the at least one processing queue at the at least one device to the another processing queue at the at least one embedded system as the at least one embedded system processes and removes one or other items from the another processing queue” and “In step 305, the RAM 125 may cause, at least in part, a transmission of one or more service information updates from or by the at least one device to the at least one embedded system following the transfer. In one embodiment, the RAM 125 may cause a transmission of numerous updates from the at least one device to the at least one embedded system. These updates may be based on the processing capability, memory, and/or connection status for the devices. In one scenario, the RAM 125 may determine the various services or alerts the at least one device may provide to the embedded system and, as such, the updates may include the availability/capability of one or more services.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of combination of Sant and Mong to perform the aforementioned functions as taught by Tuukkanen in order to maximize the utilization of the queueing capability of the second steering computing device.
With respect to claim 11, the combination of Sant and Mong teach the system of claim 1, but fails to explicitly teach the following features. However, these features are taught by Tuukkanen: wherein the second steering computing device is configured to send a message to the first navigation computing device indicating a current capacity of the input buffer, wherein the first navigation computing device decides to send additional geo-location waypoints to the second steering computing device based on the current capacity of the input buffer (See at least Tuukkanen ¶52 and 87 “the system 100 may cause a transfer of one or more items from the at least one processing queue at the at least one device to the another processing queue at the at least one embedded system as the at least one embedded system processes and removes one or other items from the another processing queue” and “In step 305, the RAM 125 may cause, at least in part, a transmission of one or more service information updates from or by the at least one device to the at least one embedded system following the transfer. In one embodiment, the RAM 125 may cause a transmission of numerous updates from the at least one device to the at least one embedded system. These updates may be based on the processing capability, memory, and/or connection status for the devices. In one scenario, the RAM 125 may determine the various services or alerts the at least one device may provide to the embedded system and, as such, the updates may include the availability/capability of one or more services.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the combination of Sant and Mong to perform the aforementioned functions as taught by Tuukkanen in order to maximize the utilization of the queueing capability of the second steering computing device.
With respect to claim 12, the combination of Sant and Mong teach the system of claim 1, but fails to explicitly teach wherein the first navigation computing device is configured to encode the geo-location waypoints transmitted to the second steering computing device to reduce transmission errors. However, this feature is taught by Tuukkanen (See at least Tuukkanen ¶ 112 “Examples of ASICs include graphics accelerator cards for generating images for display 914, cryptographic boards for encrypting and decrypting messages sent over a network, speech recognition, and interfaces to special external devices, such as robotic arms and medical scanning equipment that repeatedly perform some complex sequence of operations that are more efficiently implemented in hardware”) 
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the combination of Sant and Mong to perform the aforementioned function as taught by Tuukkanen in order to increase the accuracy of the wireless transmissions.
Claim(s) 14, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sant and Mong in view of Ditty et al. Pub. No.: US 2019/0258251 A1, hereinafter “Ditty”).
With respect to claims 14, 17-19, the combination of Sant and Mong teach the method of claim 13, but fails to explicitly teach the following features. However, these features are taught by Ditty: wherein the first and second program run on separate processor cores in a same physical central processing unit; wherein the first and second program run on a same processing device controlled by a time partitioned operating system; or wherein the first and second program run on a same processing device and an operating system running on the processing device asynchronously generates the target waypoints with the first program and the steering commands with the second program. (See at least Ditty, ¶356 and ¶359 “The architecture can also be virtualized so that portion(s) of the computing structure and/or associated software most important to safety are isolated from one another and other portions of the computing structure and/or associated software. For example, communications code execution can be isolated and partitioned from other functions by executing it in a separate virtual machine. Virtualization can be beneficial to provide safe consolidation and partitioning of different programs onto the same computation resources even in contexts where an ASIL-D certified real-time operating system(s) (RTOS) designed with safety in mind is being used. Additionally, to increase security, a limited or no trust model may provide that peers never trust each other, parents do not trust children, and children have limited trust in parents, and an audit trail may provide accountability for authorized actions.” “As one non- limiting illustrative example, there may be one, two, or any N-number of virtual machine(s) 4002(0), . .. 4002(N). Platform 4000 provides isolation between the different virtual machines 4002. One or more applications run as guests in each host virtual machine 4002. Virtual machines 4002(0), ... 4002(N) can execute on any number of virtual CPUs such as VCPUO 4004(0), 4004(1),4004(2), ... 4004(9), .. . 4004(K). The virtual CPUs 4004 may run on the same or different hardware CPU cores.” ).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the combination of Sant and Mong with the aforementioned computing configurations taught by Ditty because it is well known in the art to distribute computing tasks for increased security, increased redundancy, or any other number of benefits. 
Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sant and Mong in view of Anderson et al. (Pub. No.: US 2020/0062365 A1, hereinafter “Anderson”).
With respect to claim 20, the combination of Sant and Mong teach a method for operating a vehicle, comprising:
using a path planner to, in a non-real time domain, generate waypoints for steering the vehicle (see at least Sant Fig. 1, client device 110, and ¶ 40; “As shown, in some embodiments, waypoints may be received from client device 110 via a remote control 111 and communication system 120A, 120B”).;
store the waypoints in a queue (see at least Sant Fig. 5A, WP buffer 416, WP1,  WP1, WP2, WP3, WP4,);
using a steering controller to generate steering commands for steering the vehicle based on the waypoints in the queue (see at least Sant Fig. 1, movable object 104, ¶¶ 23, 24 “Although the movable object 104 is described generally as an aircraft, this is not intended to be limiting, and any suitable type of movable object can be used… The movement mechanisms 116 can include one or more of rotors, propellers, blades, engines, motors, wheels, axles, magnets, nozzles, animals, or human beings.”) ¶ 32 “Flight controller 114 provides high speed, real time control of the movement mechanisms 116.”);
transmitting additional batches of waypoints to the queue based on the available space in the queue (see at least Sant ¶ 52 As shown in FIG. 5A, additional waypoints 3-N may be streamed at 522-432 and added to waypoint buffer 416. As shown in FIG. 5B, and as discussed above, mission generator 406 may then begin generating movement commands to navigate the movable object from waypoint 1 to waypoint 3, waypoint 3 to waypoint 4, and waypoint 4 to waypoint N.); and
using the steering controller to generate additional steering commands for steering the vehicle based on the additional batches of waypoints in the queue (see at least Sant ¶ 52 As shown in FIG. 5A, additional waypoints 3-N may be streamed at 522-432 and added to waypoint buffer 416. As shown in FIG. 5B, and as discussed above, mission generator 406 may then begin generating movement commands to navigate the movable object from waypoint 1 to waypoint 3, waypoint 3 to waypoint 4, and waypoint 4 to waypoint N.)
wherein the steering commands are generated at a periodic rate (see at least Sant ¶ 33 “In some embodiments, these commands may be calculated at a regular frequency (e.g., 50Hz)”) Flight controller 114 provides high speed, real time control of the movement mechanisms 116.”),
 and the path planner is configured to push the waypoints into the queue by buffering protocol communications indicating a current capacity of the queue (see at least Sant Figure 5A which shows feedback 516 that mission is complete (and subsequently further waypoints being transmitted).  The feedback that a mission is complete impacts the current capacity of the input buffer (e.g. on less item in the buffer), and thus, corresponds to Applicant’s recitation communications indicating a current capacity of the input buffer see also the accompanying paragraphs ¶¶ 51 and 52 “feedback 516 can be returned to the client device, the feedback may include current position, mission progress. etc.” and further discusses that waypoints can be uploaded at any rate and any number of them “though in some embodiments some limitations may be imposed by buffer size or other memory constraints” and “Because the mission generator and mission follower operated independently (e.g. asynchronously…) and are not affected by the rate at which the waypoints are received.  The examiner notes that while the communication in Sant is not described explicitly a “buffering protocol communication”, the instant application has not defined a “buffering protocol communication” beyond the discussion of buffering protocol in ¶23, and indicates that buffering protocol includes holding off transmitting additional waypoints.  Accordingly, the description of Sant aligns with the Applicants discussion of buffering protocol.).

Sant discloses that feedback is provided based on the mission progress, and whether the object has reached a waypoint and sending subsequent waypoints in response (See at least Sant ¶51 and Fig 5A “Feedback 516 can be returned to the client device, the feedback may include current position, mission progress, etc. Once the movable object is determined to have reached a waypoint, or within a configurable distance of the waypoint, the action defined in the waypoint definition can be performed 518. Action feedback 520 may then be returned to client 110. The action feedback may indicate whether the action has been successfully completed and/or may include action data, such as images or video data. In some embodiments, when an action is performed, a callback function may be executed to a user OS package where a custom action is defined.”).  Further Sant discloses that there is a limitation of buffer size (see at least Sant ¶52 As discussed, the user can upload waypoints at any rate, and any number of them (though in some embodiments, some limitations may be imposed by buffer size or other memory constraints). However, Sant does not explicitly disclose repeatedly checking for available space in the queue and sending queries about the available space
Anderson discloses checking for available space in the queue and sending queries about the available space and further discloses buffering protocol communications indicating a current capacity of the queue (see at least Anderson ¶209 “Electronic controller begins navigation to this point using the go-to-function, and broadcasts to the peripheral input device the control point, and the queued point…The application running on the peripheral input device reads the control and queued points, and when they are detected as being equal, will send the next point, setting it up in the queue…When approaching a point, the controller will change to go-to mode” and Once the point is reached…the controller switches modes to go-from…This process then repeats for all points in the route.  At the end of the route, the control system would stop navigation”.) 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sant with the teaching of Anderson to send a query regarding available space until navigation is completed to ensure a sufficient buffer of waypoints to have continuous navigation without interruption, but also to ensure that the queue does not reach the limit as taught by Sant.
The combination of Sant and Anderson does not explicitly teach wherein the waypoints are pushed into the queue on a best-effort schedule. However, this feature is taught by Mong (see at least Mong ¶106 As described above, the time sensitive communications may be communications with devices that need to be completed in a short period of time (e.g., within a designated period of time, such as thirty milliseconds) to ensure that the vehicle is safely controlled, while best effort and/or rate constrained communications may not need to be completed within such short periods of time. ¶316. Some signals are classified as time-critical traffic while other signals are classified as best effort traffic. The time-critical traffic can be data signals that need or are required to be communicated at or within designated periods of time to ensure the safe operation of a powered system, such as a rail vehicle (e.g., a locomotive), a mining vehicle (or another off-highway vehicle), a marine vessel, or the like. The best effort traffic includes data signals that are not required to ensure the safe operation of the powered system, but that are communicated for other purposes (e.g., monitoring operation of components of the powered system).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the combined Sant and Anderson with the aforementioned features of Mong to allow for efficient schedule of communication allowing time sensitive communications for safety to be transmitted in a timely manner (see at least Mong ¶9 “Additionally, some scheduling systems generate schedules that assume fixed communication paths through the TSN. This can result in inefficient and/or ineffective schedules for communications. As a result, some time sensitive communications may not reach addressed recipients (e.g., readers) in time and/or an unnecessarily reduced amount of bandwidth may be available for use by non-time sensitive communications, such as rate constrained communications and “best effort” communications.)
With respect to claim 21, the combined Sant, Anderson, and Mong disclose the method of claim 20, further comprising: operating the path planner with a first computing device; and operating the steering controller with a second computing device that operates asynchronously from the first computing device (see at least Sant ¶ 40; “As shown, in some embodiments, waypoints may be received from client device 110 via a remote control 111 and communication system 120A, 120B” and Fig. 5A and 5B, WP1,  WP1, WP2, WP3, WP4, shown received and executed sequentially and ¶46, “FIGS. 5A and 5B illustrate a sequence diagram of communication” )
With respect to claim 22, the combined Sant, Anderson, and Mong the method of claim 21, wherein the first computing device operates in a hand held smart device and the second computing device operates on a dedicated steering computer installed on the vehicle (see at least Sant, ¶21 “As shown in FIG. 1, the client device 110 can be a portable personal computing device, a smart phone, a remote control, a wearable computer, virtual reality/augmented reality system, and/or a personal computer”).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hayakawa et al. (US PG Pub. 2007/0242684) discusses best effort transmission of data which transmits data based on the buffer having sufficient capacity (see ¶0168). 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M. ANDA whose telephone number is (571)272-5042. The examiner can normally be reached Monday-Friday 8:30 am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.M.A./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662